Case: 18-11761     Date Filed: 01/03/2020   Page: 1 of 3


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-11761
                         ________________________

         D.C. Docket Nos. 1:17-cv-20255-DPG; 07-bkc-21016-RAM



In re:

         SUNDALE, LTD.,
         a Limited Liability Company
         f.k.a. Sundale Associates, Ltd.,

                                       Debtor.
_______________________________________________

KENDALL HOTEL & SUITES, LLC,
a Limited Liability,
SUNDALE, LTD.,
a Limited Liability Company
f.k.a. Sundale Associates, Ltd.,
PHILIP SCUTIERI,
individually,
PHILIP SCUTERI,
Trustee,

                                                Plaintiffs - Appellants,

versus

SONEET KAPILA,
                Case: 18-11761        Date Filed: 01/03/2020       Page: 2 of 3




                                                          Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (January 3, 2020)

Before JORDAN and NEWSOM, Circuit Judges, and HALL,* District Judge.

PER CURIAM:

       The appellants—Kendall Hotel and Suites, LLC, Sundale, LTD, and Philip

Scutieri—seek review of the district court’s dismissal of their appeal from the

bankruptcy court’s final decree closing the Chapter 7 case and discharging the

trustee. The district court concluded that the appellants lacked standing to appeal

because they were not “aggrieved” by the final decree, and dismissed the appeal for

lack of subject-matter jurisdiction. Following oral argument and a review of the

record, we affirm.1

       First, all the final decree did was (a) indicate that the estate had been fully

administered and (b) discharge the trustee. See generally 11 U.S.C. § 350(a). The

appellants were not adversely affected by the final decree, and do not claim that it


*
  The Honorable J. Randal Hall, United States District Judge for the Southern District of Georgia,
sitting by designation.
1
  The trustee’s motion for summary affirmance is denied. We assume the parties’ familiarity with
the facts and procedural history, and set out only what is necessary to explain our decision.
                                                2
                  Case: 18-11761      Date Filed: 01/03/2020     Page: 3 of 3


was erroneous. They therefore lack standing to challenge it. See In re Westwood

Community Two Ass’n, Inc., 293 F.3d 1332, 1335 (11th Cir 2002) (“[O]nly a person

aggrieved has standing to appeal a bankruptcy court’s order.”).

         Second, we are not persuaded by the appellants’ argument that the final decree

allows them to challenge final orders previously entered by the bankruptcy court in

the adversary proceeding brought by FACE.                   Final judgments in adversary

proceedings can be appealed to the district court immediately. See in re Boca Arena,

Inc., 184 F.3d 1285, 1286 (11th Cir. 1999). To the extent that the appellants wanted

to appeal the denial of their Rule 60(b) motion—which was based on a recusal

claim—they had to take an appeal from the denial entered by the bankruptcy court.

In fact, the appellants filed such an appeal, but then dismissed that appeal with

prejudice due to a settlement with FACE. The appellants cannot now use an appeal

from the final decree to resurrect their foregone challenges to the Rule 60(b) denial.

         Insofar as the appellants are seeking to bolster their previously-asserted

recusal claim with new evidence—evidence they apparently learned of in 2015—

this appeal is not the vehicle to do that. The appellants must try to file a new Rule

60(b) motion in the bankruptcy court and present their new evidence there.2

         AFFIRMED.




2
    We express no view on whether such a Rule 60(b) motion would, could, or should succeed.
                                                3